Citation Nr: 1822281	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-24 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as a result of a service-connected disability.

2.  Entitlement to service connection for gout.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

5.  Entitlement to a rating in excess of 10 percent for atrophic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2015 and July 2015 by or on behalf of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2018, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for hypertension and gout and to increased ratings for PTSD and atrophic dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran's service-connected type II diabetes mellitus is not shown to require insulin.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  

Compensable complications of the diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2017).  In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The use of the conjunctive "and" in the 40 percent rating of Diagnostic Code 7913 necessitates that there are three elements (requires insulin, a restricted diet, and regulation of activities) that must be satisfied.  See Middletown v. Shinseki, 727 F.3d 1172, 1178 (2013).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).

The Veteran contends that his service-connected type II diabetes mellitus disability is more severely disabling than indicated the present 20 percent evaluation.  At his hearing in January 2018 he testified that he took oral medication for the disorder and acknowledged that he was not taking insulin.  VA records show that a March 2018 rating decision established service connection for voiding dysfunction and right and left peripheral neuropathy associated with type II diabetes mellitus.  

VA diabetes mellitus examination in June 2015 included a diagnosis of type II diabetes mellitus and noted treatment with a prescribed oral hypoglycemic agent.  The examiner found the Veteran did not require regulation of activities as part of the medical management for his diabetes mellitus.  His diabetes mellitus did not impact his ability to work.  

Based upon the evidence of record, the Board finds the Veteran's service-connected type II diabetes mellitus is not shown to require insulin.  The overall evidence of record does not demonstrate that the Veteran's diabetes mellitus requires insulin.  The June 2015 VA examination report is found to be persuasive and based upon adequate examination and consideration of the evidence of record.  Therefore, entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus is denied.

The Board acknowledges that the Veteran is competent to report observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which the disability is evaluated.  The Board accords these objective records greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.

The Board further finds that extraschedular rating consideration was not raised in this case and that the evidence does not present any exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.  




ORDER

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus is denied.


REMAND

The Veteran contends that service connection is warranted for hypertension and gout.  He testified that shortly after he retired from service he received treatment and diagnoses for these disorders.  He stated he had been treated at Madigan Army Medical Center in 1981 or 1982 and that he had been treated for gout at the Tacoma, Washington, VA Medical Center and at Bremerton Naval Hospital in 1982 or 1983.  The available record includes outpatient treatment records for the period from April 1982 to August 1982 from the American Lake VA Medical Center in Tacoma; however, there is no indication of a request for any pertinent records dated after August 1982.  Generally, VA medical records are held to be within VA control and are considered to be a part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additional VA efforts are required to assist the Veteran in obtaining pertinent evidence in support of his claims.

As to the PTSD and atrophic dermatitis increased rating claims, at his January 2018 hearing the Veteran asserted that these disabilities had increased in severity since his June 2015 VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (submission of new evidence or allegation that a disability has worsened may require a new medical examination to be provided, but the "mere passage of time between those events does not").  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  A contemporaneous examination is necessary when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  38 C.F.R. § 3.327(a) (2017).  An examination during remission phase should address whether the observed findings accurately reflect the skin disorder.  See Ardison v. Brown, 6 Vet. App. 405 (1994); but see Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (a disorder reported to have only become inflamed approximately twice a year for a few days did not require an examination during a flare-up).  Here, the Board finds additional VA medical examinations are required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide information sufficient for VA to assist him in obtaining copies of any post-service records pertinent to his hypertension and gout issues on appeal, including any such records of treatment at Madigan Army Medical Center in 1981 or 1982 and Bremerton Naval Hospital in 1982 or 1983.  Appropriate VA action is required upon receipt of additional information.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Schedule the Veteran for VA mental disorders examination for an opinion as to the current nature and extent of his service-connected PTSD.  The examiner should summarize the pertinent evidence of record, including statements as to symptoms such as panic attacks, depression, memory problems, irritability, and a need to isolate himself, and reconcile any opinions provided with the other evidence of record.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Schedule the Veteran for a VA skin disorders examination for an opinion as to the current nature and extent of his service-connected atrophic dermatitis.  The examiner should summarize the pertinent evidence of record, including his statements as to symptoms of itching and blisters, and reconcile any opinions provided with the other evidence of record.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


